                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:19-CV-373-MOC-DCK

 PHILIPS MEDICAL SYSTEMS NEDERLAND                        )
 B.V.; PHILIPS NORTH AMERICA LLC; and                     )
 PHILIPS INDIA LTD,                                       )
                                                          )
                       Plaintiffs,                        )
                                                          )
    v.                                                    )                    ORDER
                                                          )
 TEC HOLDINGS, INC.; TRANSTATE                            )
 EQUIPMENT COMPANY, INC.; PEAK                            )
 TRUST COMPANY-AK; and                                    )
 ROBERT ANDREW WHEELER,                                   )
                                                          )
                      Defendants.                         )

_____________________________________________

         THIS MATTER IS BEFORE THE COURT on “Defendant Peak Trust Company-AK’s

Motion To Seal” (Document No. 90) filed July 27, 2020. This motion has been referred to the

undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate review is

appropriate. Having carefully considered the motion, the record, and Local Rule 6.1, and noting

that the other parties do not object, the undersigned will grant the motion.

         IT IS, THEREFORE, ORDERED that “Defendant Peak Trust Company-AK’s Motion

To Seal” (Document No. 90) is GRANTED.

         IT IS FURTHER ORDERED that Defendant Peak Trust Company-AK’s Answer To

Amended Complaint” (Document No. 91) shall remain under seal until otherwise ordered by this

Court. Defendant shall file a publicly available redacted version of its Answer on or before August

14, 2020.


                                         Signed: August 10, 2020




         Case 3:19-cv-00373-MOC-DCK Document 93 Filed 08/10/20 Page 1 of 1
